....,   -
            '
    ,Ao 245H       (Rev. 12/07) Judgment in a Criminal Case for a Petty Offense (Short Fonn)
                   Sheet I


                                            UNITED STATES DISTRICT COURT
                                              EASTERN DISTRICT OF PENNSYLVANIA
            UNITED STATES OF AMERICA                                                    Judgment in a Criminal Case
                                                                                        (For a Petty Offense)- Short Form
                        V.
        HINCHLIFFE, ELIZABETH M                                                         Case No.           18-M-1524
        142 SUNSET DR
                                                                                        USM No.

        RICHBORO, PA 18954                                                              PROSE
                                                                                                              Defendant's Attorney
    THE DEFENDANT: HINCHLIFFE, ELIZABETH M

    □       THE DEFENDANT pleaded guilty to count(s)
    The defendant is adjudicated guilty of these offenses:

    Title & Section                    Nature of Offense                                                        Offense Ended               Count
        36 C.F.R. 2.35(c)               Under the Influence of Alcohol                                         9/26/2018                        1




    M       Count(s)   2 - 36 CFR 2.34(a) Disorderly Coin                      rlf is     p are dismissed on the motion of the United States.

    CRIMINAL MONETARY PENALTIES

                All criminal monetary penalty payments are to be made as directed by the court .

                                                          Assessment                                  Fine                      Processing Fee
    Total: $130.00                                   $ 0.00                                        $ 100.00                  $ 30.00


    Last Four Digits of Defendant's Soc. Sec. No.:                                   SEPTEMBER 26, 2018

    Defendant's Year of Birth:
    City and State of Defendant's Residence:
    RICHBORO, PA
                                                                                                          T- U.S. MAGISTRATE JUDGE
                                                                                                           Name and Title of Judge
                                                                                        OCTOBER 1, 2018
                                                                                                                     Date
